Dr. J. W. Edgar               Opinion No. M- 740
Commissioner of Education
201 East 11th Street          Re:     Changing date of election
Austin, Texas 78101                   for district trustees of
                                      an independent school
Dear Dr. Edgar:                       district in Bexar County.

          In your recent letter, on behalf of the Board of
Trustees of the North East Independent School District in
Bexar County, you request the opinion of this office as to
the authority of that board to change the 1971 day of its
school trustee election from the first Saturday in April to
the last Saturday in March, 1971.

          Since Bexar County has a population of 500,000 or
more, the Board of Trustees of each Independent School District
in Bexar County clearly has the authority under Section (a),
Article 23.08, Texas Education Code, to make the suggested
change by official resolution of the Board. Section (a) reads
as follows:

          "(a) Elections for trustees of independent
     school districts shall be held on the first Saturday
     in April, except that in counties having a population
     of 500,000 or more the trustees may by official reso-
     lution select any other Saturday."

          You have also submitted for our consideration the
following question:

          "Assuming the boards of trustees of every
     school district and the county school board of
     Bexar County by official resolution(s) respect-
     ively select, for the year 1971 only, the last
     Saturday in March (March 27, 1971) to hold the


                            -,3399-
Dr. J. W. Edgar, page 2           (M-740)


     trustee elections, do the quoted laws contemplate
     or permit the selection of any Saturday prior to
     the first Saturday in April, and/or for one year
     only."

          We are of the opinion that where the districts all
agreed on the same Saturday they could select the last Saturday
in March (March 27, 1971) or any other Saturday in 1971 prior
to the first Saturday in April.

           With respect to whether the effect of such actions
would be to change the election date for one year only, we are
of the opinion that the resolutions could lawfully 'be made ef-
fective for either the single year 1971 or for that and subse-
quent years, according to the manner in which the resolutions
are drawn,   In your assumed situation the result apparently
desired would require that all resolutions be alike in this
respect. The rasolution that you have submitted for the North
East Independent School District would be effective for only
the year 1971.

          ,In this respect it should be pointed out that actions
of a board would not bind future boards, those boards being free
to again change the election date within the limits of the gov-
ernrng statutes-

          Your letter also submitted other questions. However,
subsequent to our receipt of the letter you agreed that we
should not answer the other questions because they only present
related hypothetical situations which do not exist at this time.

                       SUMMARY,

          Under the provisions of Section (a), Article
     23-08, Texas Education code, the Board of Trustees
     of each independent ,school district in Bexar County
     has the authority to change the 1971 day of its
     school trustees election from the first Saturday
     in April to the last Saturday in March, 1971.




                               3400,.
   .      .




Dr. J. W. Edgar, page 3            (M-740)



            By suitable drafting the resolutions of the
       Boards could lawfully be made effective for either
       the single year 1971 or for that and subsequent years,
       but future Boards would be free to again change the
       date within the statutory limits.




                                             neral of Texas

Prepared by James S. Swearingen
Assistant Attorney General

APPROVED8
OPINION COKMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
William J. Craig
Gordon Cass
Jerry Roberts
Roland Allen

MEADE F. GRIFFIN
Staff Legal Assistant

ALFREDWALKER
Executive Assistant

NOLA WIWl’E
First Assistant




                                -3401-